|                         |[pic]                          |                         |
|Chief Justice            |                               |Nueces County Courthouse |
|Rogelio Valdez           |                               |901 Leopard, 10th Floor  |
|                         |                               |Corpus Christi, Texas    |
|Justices                 |                               |78401                    |
|Nelda V. Rodriguez       |                               |361-888-0416 (Tel)       |
|Dori Contreras Garza     |                               |361-888-0794 (Fax)       |
|Gina M. Benavides        |                               |                         |
|Gregory T. Perkes        |                               |Hidalgo County           |
|Nora L. Longoria         |                               |Administration Bldg.     |
|                         |                               |100 E. Cano, 5th Floor   |
|Clerk                    |                               |Edinburg, Texas 78539    |
|Dorian E. Ramirez        |                               |956-318-2405 (Tel)       |
|                         |                               |956-318-2403 (Fax)       |
|                         |                               |                         |
|                         |                               |www.txcourts.gov/13thcoa |
|                         |Court of Appeals               |                         |
|                         |Thirteenth District of Texas   |                         |
|                         |                               |                         |


                                 May 1, 2015

|Hon. Luis V. Saenz                  |Hon. Christopher G. Gonzalez        |
|District Attorney                   |Assistant District Attorney         |
|964 E. Harrison Street              |964 E. Harrison - 4th Floor         |
|Brownsville, TX 78520               |Brownsville, TX 78520               |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |
|                                    |                                    |
|Hon. Larry Warner                   |Hon. Alfredo Padilla                |
|Attorney at Law                     |Attorney at Law                     |
|3109 Banyan Circle                  |777 East Harrison, Second Floor     |
|Harlingen, TX 78550                 |Brownsville, TX 78520               |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |
|                                    |                                    |
|Mr. David  Winstead                 |                                    |
|TDCJ# 1853875                       |                                    |
|P.O. Box 4400                       |                                    |
|Gatesville, TX 76597                |                                    |

Re:   Cause No. 13-12-00589-CR
Tr.Ct.No.   2011-DCR-2841-E
Style:      DAVID WINSTEAD v. THE STATE OF TEXAS

      Movant’s  motion  to  recall  mandate  and  motion  to  abate  for   a
psychiatric evaluation (2 motions in 1) filed by the Honorable Larry  Warner
in the above cause were this day DENIED by this Court.




                                  Very truly yours,
                                  [pic]
                                  Dorian E. Ramirez, Clerk

DER:dot

|    |                                                                    |